DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “adapted for receiving” and “adapted for delivering”.  As recited, it is unclear whether these limitations are method steps which are required to be performed to practice the claimed method or these limitations are merely functional limitations of the portable support structure.
The following limitations are indefinite for similar reasons:
“configured to receive” in claim 2
“adapted for receiving” in claim 3
“adapted for receiving” and “adapted for delivering” in claim 9
“configured to receive” in claim 10
“adapted for receiving” in claim 11
“adapted for receiving” and “adapted for delivering” in claim 15
“configured to receive” in claim 16
“adapted for receiving” in claim 17
Claims 2, 10, and 16 recite “the frame” which lacks proper antecedent basis in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitlatch et al. (US 5,303,998), hereafter referred to as Whitlatch.
Consider claim 1.  Whitlatch teaches a method, comprising:  reducing dust by providing and/or using a portable support structure (60) at a well job site, wherein the portable support structure is adapted for receiving one or more portable containers (30) carrying bulk material, and wherein the portable support structure comprises one or more gravity feed outlets adapted for delivering the bulk material from the one or more portable containers directly into a blender inlet (11, see fig. 1A).
Consider claim 2.  Whitlatch teaches that the portable support structure is configured to receive up to three portable containers at one time, and wherein the portable containers are substantially at the same elevation when received onto the frame of the portable support structure (see fig. 1A).
Consider claim 3.  Whitlatch teaches that the portable support structure is adapted for receiving the blender inlet proximate the one or more gravity feed outlets (see fig. 1A).
Consider claim 4.  Whitlatch teaches positioning a blender unit (11) having the blender inlet underneath the portable support structure after positioning the portable support structure.
Consider claim 5.  Whitlatch teaches that the blender inlet comprises a hopper (11, see fig. 1A).
Consider claim 6.  Whitlatch teaches that the blender inlet comprises a mixer inlet (11, see fig. 1A).
Consider claim 7.  Whitlatch teaches positioning the portable support structure over a blender unit (11) having the blender inlet such that the one or more gravity feed outlets are disposed in the blender inlet after positioning the blender unit (see fig. 1A).
Consider claim 9.  Whitlatch teaches a method, comprising:  reducing noise by providing and/or using a portable support structure (60) at a well job site, wherein the portable support structure is adapted for receiving one or more portable containers (30) carrying bulk material, and wherein the portable support structure comprises one or more gravity feed outlets adapted for delivering the bulk material from the one or more portable containers directly into a blender inlet (11, see fig. 1A).
Consider claim 10.  Whitlatch teaches that the portable support structure is configured to receive up to three portable containers at one time, and wherein the portable containers are substantially at the same elevation when received onto the frame of the portable support structure (see fig. 1A).
Consider claim 11.  Whitlatch teaches that the portable support structure is adapted for receiving the blender inlet proximate the one or more gravity feed outlets (see fig. 1A).
Consider claim 12.  Whitlatch teaches positioning a blender unit (11) having the blender inlet underneath the portable support structure after positioning the portable support structure.
Consider claim 13.  Whitlatch teaches positioning the portable support structure over a blender unit (11) having the blender inlet such that the one or more gravity feed outlets are disposed in the blender inlet after positioning the blender unit (see fig. 1A).
Consider claim 15.  Whitlatch teaches a method, comprising:  reducing emissions by providing and/or using a portable support structure (60) at a well job site, wherein the portable support structure is adapted for receiving one or more portable containers (30) carrying bulk material, and wherein the 
Consider claim 16.  Whitlatch teaches that the portable support structure is configured to receive up to three portable containers at one time, and wherein the portable containers are substantially at the same elevation when received onto the frame of the portable support structure (see fig. 1A).
Consider claim 17.  Whitlatch teaches that the portable support structure is adapted for receiving the blender inlet proximate the one or more gravity feed outlets (see fig. 1A).
Consider claim 18.  Whitlatch teaches positioning a blender unit (11) having the blender inlet underneath the portable support structure after positioning the portable support structure.
Consider claim 19.  Whitlatch teaches positioning the portable support structure over a blender unit (11) having the blender inlet such that the one or more gravity feed outlets are disposed in the blender inlet after positioning the blender unit (see fig. 1A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitlatch (US 5,303,998) in view of Sheesley (US 2013/0206415 A1).
Consider claims 8, 14, and 20.  Whitlatch does not explicitly teach removing the portable support structure from a trailer via a hoisting mechanism.  Sheesley teaches that it is known in the art to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015.  The examiner can normally be reached on Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN SNELTING/Primary Examiner, Art Unit 3652